The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 9-16-2022 is acknowledged. Claims 20, 22-24, and 28 have been amended. Claim 25 has been canceled. Claims 20-24 and 26-39 are pending and currently under examination. 

Information Disclosure Statement
The Information Disclosure Statements filed on 4-27-2022 and 9-16-2022 have been considered. Initialed copies are attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
	The objection to claims 20 and 22-24 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment thereto.
The objection to claims 20 and 27 for utilizing the acronym “HDAC” with defining it upon its first recitation is withdrawn in light of the amendment thereto.
The objection to claim 28 for using the acronyms “HDAC1”, “HDAC2” and “HDAC3” without defining them upon their first recitation is withdrawn in light of the amendment thereto.

Claim Rejections Withdrawn
The provisional rejection of claims 21-38 on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, and 36-43 of copending Application No. 17/013,026 (reference application) is withdrawn in lieu of the rejection set forth below as the copending application has been issued as U.S. Patent 11,419,902. Applicant’s traversal of this provisional rejection is addressed below.
The provisional rejection of claims 20-39 on the ground of nonstatutory double patenting as being unpatentable over claims 20-40 of copending Application No. 17/342,579 (reference application) is withdrawn.
The rejection of claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn.
The rejection of claims 20 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and in definite by the use of the phrase “Class I HDAC activity” is withdrawn. The “activity” is being defined as the deacetylation of histone lysine residues to restore positive charge to the histone. 

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 20-24, 26-30 and 33-38 on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 11,007,233 is maintained for reasons of record.
Applicant argues:
1.  The patented claims only disclose administering a Megasphaera strain for the treatment of neurodegenerative disorders and do not disclose administering a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.
2.  The action does not establish that disclosure of the patented claims would lead a person of ordinary skill in the art to administer a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 2, as disclosed in the cited patent, the skilled artisan would have known that dysregulation of histone acetyltransferases has been implicated in neurodegenerative diseases. Moreover, the patent clearly discloses that neurodegenerative disorders set forth in their claims encompass those caused by the dysregulation of histone acetyltransferases (e.g. histone deacetylase activity)[see column 21, lines 35-48). Consequently, the “neurodegenerative disorders” recited in the patented claims are encompassed by the “disease or condition mediated by Class I HDAC activity” of the rejected claims.

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of treating a condition or disease mediated by Class I HDAC by administering a strain of bacteria with a 16S rRNA gene with at least 97% sequence identity to SEQ ID NO:1 (e.g. Megasphaera massiliensis NCIMB 42787).
The patented claims are drawn to methods of treating neurological conditions associated with neuroinflammation, oxidative stress, or neurodegeneration by administering Megasphaera massiliensis NCIMB 42787 and the specification discloses inflammation as a “condition” mediated by HDAC.  Administration of the same bacteria would necessarily reduce HDAC levels.

Claims 20-24, 26-30 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of copending Application No. 17/221,011 (reference application) for the reasons set forth in the previous Office action in the rejection of claims 20-39.
Applicant argues:
1.  The patented claims only disclose administering a Megasphaera strain for the treatment of neurodegenerative disorders and do not disclose administering a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.
2.  The action does not establish that disclosure of the patented claims would lead a person of ordinary skill in the art to administer a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.

	With regard to Points 1 and 2, the copending claims specifically say that the recited brain injury is associated with an increased level of HDAC generally (claim 30 for example) and Class I HDAC specifically (see claim 34 for example).

As outlined previously, although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of treating a condition or disease mediated by Class I HDAC by administering a strain of bacteria with a 16S rRNA gene with at least 97% sequence identity to SEQ ID NO:1 (e.g. Megasphaera massiliensis NCIMB 42787).
The copending claims are drawn to methods of treating a brain injury associated with increased HDAC activity and methods of reducing HDAC in a subject by administering a strain of Megasphaera.  All the limitations of the instant claims are recited in the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 20-24 and 26-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The rejection of claim 25 has rendered the rejection moot.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Megashpaera massiliensis strains NCIMB 42787, NCIMB 43385, NCIMB 43388 and NCIMB 43389 all produce valeric acid (which is a mechanism to inhibit HDAC activity) and have 16S rRNA genes with 99% sequence identity. Hence, the skilled artisan would believe that these strains would have similar properties regarding inhibition of HDAC activity.
2.  Since 16S rRNA gene sequence of 98% is within the range of values accepted in the art as defining a species the skilled artisan would be expected to have similar functional properties and therapeutic effects. 
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
	With regard to Point 1, the instant claims are not limited to Megashpaera massiliensis strains NCIMB 42787, NCIMB 43385, NCIMB 43388 and NCIMB 43389. Moreover, the specification is limited to the in vitro characterization of the MRx0029 strain of Megashpaera massiliensis and its ability to limit leukocyte infiltration of the ileum in a mouse model. The specification is silent with regard to any bacterial strain having efficacy in treating any disease or condition mediated by Class I HDAC activity. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of therapeutic bacterial strains and treatable diseases to which the claims refer.  
    	With regard to Point 2, even though there is a similarity between Megashpaera massiliensis strains NCIMB 42787, NCIMB 43385, NCIMB 43388 and NCIMB 43389 the specification is limited to the in vitro characterization of the MRx0029 strain of Megashpaera massiliensis and its ability to limit leukocyte infiltration of the ileum in a mouse model. The specification is silent with regard to any bacterial strain having efficacy in treating any disease or condition mediated by Class I HDAC activity. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of therapeutic bacterial strains to which the claims refer.  

As outlined previously, the instant claims are drawn to treating a disease or condition mediated by Class I HDAC activity utilizing a Megashpaera massiliensis strain having a 16S rRNA gene with at least 98% sequence identity to SEQ ID NO:1. Additionally, said bacterial strains must: selectively inhibit Class I HDAC activity (claim 27); or selectively inhibit HDAC1, HDAC2 or HDAC3 (claim 28). Consequently, the instant claims encompass the treatment of any and all diseases and conditions mediated by Class I HDAC activity with any and all strains of any and all bacterial strains with a 16s rRNA with at least 98% homology to SEQ ID NO:1.
To fulfill the written description requirements set forth under under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of bacterial strains with the claimed immunological characteristics, Applicant must adequately describe the specific genotypes/phenotypes that give rise to each of the recited characteristics (i.e. the ability to treat any and all conditions diseases and conditions mediated by Class I HDAC activity regardless of its etiology).
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of bacterial strains to which the claims are drawn, such as a correlation between the structure of the Megashpaera massiliensis strain (i.e. genome and phenotype) and its recited function (i.e. treating any and all diseases and conditions mediated by Class I HDAC activity and have a 16s rRNA with the sequence of at least 98% homology to SEQ ID NO:1) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics.  Moreover, the specification fails to disclose what phenotype must be possessed by a given bacterial strain to have efficacy in treating a given disease or condition mediated by Class I HDAC activity. The specification is limited to the in vitro characterization of the MRx0029 strain of Megashpaera massiliensis and its ability to limit leukocyte infiltration of the ileum in a mouse model. The specification is silent with regard to any bacterial strain having efficacy in treating any disease or condition mediated by Class I HDAC activity. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of therapeutic bacterial strains to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

The MPEP further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the MPEP, the description of genetic alterations is not deemed representative of the genus of Megashpaera massiliensis strain (i.e. genome and phenotype) and its recited function (i.e. treating any and all diseases and conditions mediated by Class I HDAC activity and have a 16s rRNA with the sequence of at least 98%. Consequently, the instant claims fail to meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
	Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.
	
New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-24 and 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,419,902. 
Applicant argues:
1.  The patented claims only disclose administering a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.
2.  The action does not establish that disclosure of the patented claims would lead a person of ordinary skill in the art to administer a Megasphaera strain for the treatment of a disease or condition mediated by Class I HDAC activity.
3.  The patented claims make no mention of Class I HDAC activity specifically.

	With regard to Points 1-3, patented claim 1 clearly discloses that the treated cancers can be associated with HDAC activity and that said activity encompasses Class I HDAC (see column 27, lines 59-61). 

Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons.  The instant claims are drawn to methods of treating a condition or disease mediated by Class I HDAC by administering a strain of bacteria with a 16S rRNA gene with at least 97% sequence identity to SEQ ID NO:1 (e.g. Megasphaera massiliensis NCIMB 42787).
The patented claims are drawn to methods of treating cancers by administering Megasphaera massiliensis NCIMB 42787 and the specification discloses that cancer is a “disease” mediated by HDAC.  Administration of the same bacteria would necessarily reduce HDAC levels.  Administration of the same bacteria would necessarily reduce HDAC levels.  The copending claims do not recite that the composition is encapsulated or comprises an enteric coating.  However, they do disclose formulation for delivery to the intestine and the most widely used way of accomplishing this is encapsulation in an enteric coating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 14, 2022